When the servant by the act of executing his master's business does wrong to the injury of another, the master is liable, although he had not authorized the wrong. But when such unauthorized wrong of the servant does no injury to any one, the master should not be punished for his servant's sin. That is this case. There is much authority the other way. It rests in great part upon the praiseworthy desire to punish the offender's attempt upon the purity of justice. But this will not justify imputing to the innocent the wrong of the guilty. Some evidence tending to support the inference of permission or acquiescence on the part of the master should be given. I advise affirmance.
PARKER, Ch. J., BARTLETT and MARTIN, JJ., concur with VANN, J., for reversal, O'BRIEN and HAIGHT, JJ., concur with LANDON, J., for affirmance.
Judgment reversed, etc. *Page 444